DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duty to Disclose
Applicant is reminded of the duty to disclose information of which they are aware that is material to the patentability of the claims as required by 37 CFR 1.56.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected based on lack of positive antecedent basis of “the host device” on line 3.	
Claim 15 is rejected because it depends on claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6,8-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6-10,13 and 14 of U.S. Patent No. 11,079,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations in the application claims plus some others.
Claims 1-3,6-10,13 and 14 of U.S. Patent No. 11,079,948 B2 contains every element of claims 1-4,6,8-12 and 14-16 of the instant application, and as such anticipate claims 1-4,6,8-12 and 14-16 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).

Application
‘948 Patent
1. An operating method of a memory system including a memory device and a controller, the method comprising: 5updating original data of firmware stored in the memory device; updating backup data of the firmware stored in the memory device; rebooting the memory system with updated original data when sudden power off (SPO) occurs before the updating of the backup data 10is completed; and updating the backup data again when the memory system reboots.
1. An operating method of a memory system including a memory device and a controller, the method comprising: updating, by the controller, original data of firmware stored in the memory device; transmitting, by the controller, a notification signal, which notifies a host device of completion of the updating of the original data, to the host device when the updating of the original data is completed; updating, by the controller, backup data of the firmware stored in the memory device after the notification signal is transmitted, and rebooting the memory system based on updated original data when sudden power off (SPO) occurs after the notification signal is transmitted to the host device and before the updating of the backup data is completed, wherein the updating of the backup data is performed after the memory system is rebooted based on the updated original data.

2. The method of claim 1, further comprising: 15rebooting the memory system with non-updated backup data when sudden power off (SPO) occurs before the updating of the original data is completed; and updating the original data again when the memory system reboots.
2. The method of claim 1, further comprising rebooting the memory system based on the backup data when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, wherein the updating of the original data is performed again when the memory system is rebooted based on the backup data.

3. The method of claim 1, further comprising: transmitting a notification signal notifying completion of the updating of the original data to a host device when the updating of the original data is completed.
1. An operating method of a memory system including a memory device and a controller, the method comprising: updating, by the controller, original data of firmware stored in the memory device; transmitting, by the controller, a notification signal, which notifies a host device of completion of the updating of the original data, to the host device when the updating of the original data is completed; updating, by the controller, backup data of the firmware stored in the memory device after the notification signal is transmitted, and rebooting the memory system based on updated original data when sudden power off (SPO) occurs after the notification signal is transmitted to the host device and before the updating of the backup data is completed, wherein the updating of the backup data is performed after the memory system is rebooted based on the updated original data.
4. The method of claim 1, further comprising: rebooting the memory system when the updating of the backup data is completed.
3. The method of claim 1, further comprising rebooting the memory system when the updating of the backup data is completed.
6. The method of claim 1, further comprising: receiving a firmware update command and update data from the host device, iswherein the updating of the original data is performed based on the firmware update command and the update data.
5. The method of claim 1, further comprising receiving a firmware update command from the host device, wherein the updating of the original data is performed based on the firmware update command.
6. The method of claim 5, wherein the receiving of the firmware update command further includes receiving update data for updating the firmware.
8. The method of claim 1, further comprising: storing the updated original data in a first memory block of the memory device; and 25storing updated backup data in a second memory block of the 28memory device, wherein the first and second memory blocks are different memory blocks.
7. The method of claim 1, wherein the memory device includes a plurality of memory blocks, and the original data and the backup data are respectively stored in first and second memory blocks that are different from each other among the plurality of memory blocks.
9. A memory system comprising: a memory device configured to store original data of firmware and backup data of the firmware; and a controller configured to: update the original data of the firmware, 10update the backup data of the firmware, reboot the memory system with updated original data when sudden power off (SPO) occurs before the update of the backup data is completed, and update the backup data again when the memory system reboots.
8. A memory system comprising: a memory device configured to store original data and backup data of firmware; and a controller configured to control the memory device, wherein the controller controls the memory device to update the original data of the firmware, transmit a notification signal, which notifies a host device of completion of the updating of the original data, to the host device when the updating of the original data is completed, and update the backup data of the firmware after the notification signal is transmitted, and wherein when sudden power off (SPO) occurs after the notification signal is transmitted to the host device and before the updating of the backup data is completed, the controller reboots the memory system based on updated original data and controls the memory device to update the backup data after the rebooting is completed.
10. The memory system of claim 9, wherein the controller reboots the memory system with non-updated backup data when sudden power off (SPO) occurs before the update of the original data is completed, and updates the original data again when the memory 20system reboots.
9. The memory system of claim 8, wherein when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, the controller reboots the memory system based on the backup data of the firmware and controls the memory device to update the original data again after the rebooting is completed.
11. The memory system of claim 9, wherein the controller transmits a notification signal notifying completion of the updating of the original data to a host device when the updating of the original data 25is completed.
8. A memory system comprising: a memory device configured to store original data and backup data of firmware; and a controller configured to control the memory device, wherein the controller controls the memory device to update the original data of the firmware, transmit a notification signal, which notifies a host device of completion of the updating of the original data, to the host device when the updating of the original data is completed, and update the backup data of the firmware after the notification signal is transmitted, and wherein when sudden power off (SPO) occurs after the notification signal is transmitted to the host device and before the updating of the backup data is completed, the controller reboots the memory system based on updated original data and controls the memory device to update the backup data after the rebooting is completed.
12. The memory system of claim 9, wherein the controller reboots the memory system when the updating of the backup data is completed.
10. The memory system of claim 8, wherein the controller reboots the memory system based on updated original data when the updating of the backup data is completed.
14. The memory system of claim 9, wherein the controller includes a host interface which receives a firmware update command and update data from the host device, and wherein the controller updates the original data based on the isfirmware update command and the update data.
12. The memory system of claim 8, wherein the controller includes a host interface which receives a firmware update command from the host device, and the controller controls the memory device to update the original data based on the firmware update command.
13. The memory system of claim 12, wherein the controller further includes a memory interface which transmits update data to the memory device, the host interface further receives the update data for updating the firmware, and the memory device updates the original data and the backup data based on the update data.
15. The memory system of claim 14, wherein the controller updates the backup data based on the firmware update command and the update data.
12. The memory system of claim 8, wherein the controller includes a host interface which receives a firmware update command from the host device, and the controller controls the memory device to update the original data based on the firmware update command.
13. The memory system of claim 12, wherein the controller further includes a memory interface which transmits update data to the memory device, the host interface further receives the update data for updating the firmware, and the memory device updates the original data and the backup data based on the update data.
16. The memory system of claim 9, wherein the memory device includes a first memory block in which the original data is stored and a second memory block in which the backup data is stored, and wherein the first and second memory blocks are different 25memory blocks.
14. The memory system of claim 8, wherein the memory device includes a first memory block configured to store the original data and a second memory block configured to store the backup data, the first and second memory blocks being different from each other.


It is noted that there are some wording differences in some of the claims, however the patent claims still cover the limitations of the application claims.

Allowable Subject Matter
Claims 5,7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butcher et al. shows memory device firmware updating.
Lambert et al. shows updating firmware when determining firmware is corrupted.
Wang et al. shows firmware updating and preventing firmware update failure.
Landry shows handling firmware update failures with backup firmware.
Li et al. shows managing firmware updates using backup firmware.
Su et al. shows booting from backup firmware if update fails.
Ozturk et al. shows detecting errors in firmware updates.
Kim et al. shows firmware updating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186